Citation Nr: 1431434	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.  He died in July 2002.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era or in another location where exposure to Agent Orange is presumed. 

2.  He died in July 2002; according to the death certificate, the cause of death was chronic obstructive lung disease and renal failure.

3.  At the time of his death in July 2002, service connection was in effect for residuals of a fracture of the left tibia and fibula - which had been rated as 
20-percent disabling effectively since February 10, 1992.

4.  Chronic obstructive lung disease and renal failure are not recognized by VA as causally related to exposure to herbicides in Vietnam or any other location where such exposure in presumed. 

5.  The disorders that resulted in the Veteran's death are unrelated to his active duty service, and the ultimately terminal renal failure is not shown to have initially manifested within a year of the Veteran's separation from service.


CONCLUSION OF LAW

A disability incurred in or aggravated by the Veteran's service, a disability that may be presumed to have been incurred in service, or a disability that is otherwise related or attributable to his service did not cause or contribute substantially or materially to his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1301, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided by the VCAA, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice ideally should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), which, in this instance is the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so not just notice of what is required to establish entitlement to service connection, but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, so including for cause of death, section 5103(a) notice must include:  (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in April 2010 that fully addressed all notice requirements and was sent prior to the initial AOJ adjudication of her claim in August 2010, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter duly informed her of what evidence was required to substantiate her claim and of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  

The letter also advised her regarding effective dates as mandated by the Court in Dingess (keeping in mind that there is no disability-rating element when the claim is of entitlement to service connection for cause of death).  As to the Hupp notice requirements, the letter did not provide a detailed explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  But the appellant is not prejudiced by that apparent omission because her communications throughout the appeal reflect her actual knowledge of the requirements for showing entitlement to service connection for the cause of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim).  She therefore has received all required notice.

As for the additional duty to assist her with her claim, this duty includes assisting her in procuring relevant records - including service treatment records (STRs) and pertinent post-service treatment records, whether from VA or other sources such as private doctors.

In this case, no medical opinion regarding the cause of the Veteran's death was obtained.  No medical opinion is required, however, as there is absolutely no competent and credible evidence indicating or even suggesting a causal connection between his service and eventual death.

The Board resultantly finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the STRs, service personnel records (SPRs), VA clinical records, private medical treatment records, and Social Security Administration (SSA) records.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of 

the claim that has not been obtained.  Hence, no further notice or assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in claimant's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a [claimant] need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Statutes, Regulations and Case Law

To establish entitlement to service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding this notion of continuity of symptomatology, service connection under 38 C.F.R. § 3.303(b) only may be granted for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular renal disease is one such disease.  Cardiovascular renal disease also may be presumed to have been incurred in service, provided the Veteran had at least 90 days of qualifying service, if it manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of his discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, such as Agent Orange.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Certain diseases have been associated with exposure to herbicide agents and therefore will be presumed by VA to have been incurred in service, even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e). 

In pertinent part, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be presumptively service connected, even though there is no record of such disease during that service:  chloracne or other acneform diseases consistent with chloracne, Type 2 Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  These diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and "early onset" peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41,442 -41,449, and 61 Fed. Reg. 57,586  -57,589 (1996).  But notwithstanding these presumptive provisions, a claimant is not precluded from establishing entitlement to service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

Factual Background

Initially of note, the Veteran did not serve in Vietnam during the Vietnam Era.  See 38 C.F.R. § 3.2 (2013).  His SPRs, including his DD Form 214, reveal that he did not have any service in Vietnam, although the appellant claims that he did.  Rather, the SPRs and DD Form 214 show his only service outside the contiguous United States was in the Panama Canal Zone.  A February 2014 VA memorandum indicates a finding that exposure to herbicides (Agent Orange) could not be corroborated, so even including elsewhere, meaning outside of Vietnam, at any of the locations where he was stationed.


During his lifetime, the Veteran was service connected for just one disability, namely, for residuals of a fracture of his left tibia and fibula.  He died in July 2002.  The death certificate lists the primary cause of his death as chronic obstructive lung disease that was due to or a consequence of renal failure.  However, his STRs does not show complaints, findings or diagnoses of either chronic obstructive lung disease or renal failure.  There equally is no suggestion of these condition's presence within a year his discharge from service, the renal failure especially.

In addition to the conditions that caused his death, the Veteran suffered from a whole host of other medical ailments that included hypertension, morbid obesity, congestive heart failure, hypertensive cardiovascular disease, sleep apnea, and diabetes.  But there is no indication in his STRs of complaints, findings or diagnoses of these other conditions, either, including during the one-year presumptive period following the conclusion of his service in the case of the hypertension, heart disease and diabetes.

Discussion

Because the Veteran did not serve in Vietnam at any time during his service, or in any other location where Agent Orange was used or stored, exposure to it cannot be presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, the widow-appellant cannot benefit from any presumptions applicable to those Veterans who had that requisite type of service.

The record shows the Veteran died of chronic obstructive lung disease and renal failure.  And, as explained, service connection for cardiovascular renal disease may be granted on a presumptive basis as a chronic disability, per se, if it initially manifested to the required compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  But there is no such indication in this instance; instead, the first post-service medical records in the claims file are dated in the 1980's.  Post-service medical records dated from the 1980's and beyond do not reflect the presence of cardiovascular renal disease during the initial year following the conclusion of the Veteran's service, certainly not to the required minimum compensable degree of at least 10-percent disabling.  As such, service connection for the cause of the Veteran's death cannot be established based on presumptive service connection of his ultimately fatal renal disease.  Id.; 38 C.F.R. § 3.312.

Considering the issue of whether the terminal chronic obstructive lung disease and/or renal failure were directly related to his service, the Board finds they were not.  First, the STRs reflect no complaints of, treatment for, or diagnoses of either chronic obstructive lung disease or renal failure; nor has the appellant so maintained.  Thus, service connection based on in-service incurrence is precluded.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Moreover, the appellant does not argue, and the evidence does not show, that symptoms consistent with renal failure were continuous from the time of the Veteran's service until eventual diagnosis and later death.  Therefore, service connection for cardiovascular renal disease is not warranted based on continuity of symptomatology - even ignoring the additional requirement that this chronic disease must have been first "noted" during the Veteran's service, which it was not, for 38 C.F.R. § 3.303(b) even to be applicable.  More generally, the record contains no competent and credible medical evidence showing the chronic obstructive lung disease and/or renal failure were otherwise related or attributable to the Veteran's service.  Thus, neither disease is otherwise shown to have incepted during the Veteran's service.  38 C.F.R. § 3.303(d).


The appellant maintains that the Veteran was "warded [sic] 100% before his death."  It is true that his nonservice-connected disabilities were assessed as 100-percent disabling in combination, meaning permanently and totally (P&T) disabling, and his chronic obstructive pulmonary disease was itself assessed as 100-percent disabling in a June 2002 rating decision wherein he consequently was determined entitled to special monthly pension (SMP) based on the need for aid and attendance.  Again, though, that award was predicated on disabilities unrelated to his military service.  The only service-connected disability he had during his lifetime was residuals of a fracture of his left tibia and fibula.

The Board is certainly sympathetic to the appellant's loss of her husband-Veteran and her personal and financial hardships, apparently at least partly as a result.  She takes care of her disabled daughters, has assumed responsibility for grandchildren, and faces the possibility of losing her home to foreclosure.  Unfortunately, however, there simply is no competent and credible evidence associating the Veteran's fatal chronic obstructive lung disease and renal failure with his military service.  The Board does not have authority to grant this claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  Payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).

Since, for the reasons and bases discussed, the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine is inapplicable, so the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


